DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim1, 2, 4-7, 10-12, 1415, 17, 18 and 20-24 are objected to because of the following informalities:  
Claim 1 Ln 4-5, please amend to --the [[main]] hydraulic lifting actuator-- to align with line 3.
Claim 1 Ln 15, please amend to --P2, the hydraulic power P1 may--.
Claim 1 Ln 18, please amend to --the hydraulic power P1 from--.
Claim 2 Ln 2-3, please amend to --receive the hydraulic power P1 from--.
Claim 4 Ln 5-6, please amend to --P2, [[the]] excess hydraulic power--.
Claim 5 Ln 6, please amend to --P2, [[the]] excess hydraulic flow--.
Claim 6 Ln 8, please amend to --the at least one auxiliary hydraulic actuator--.
Claim 7 Ln 2, please amend to --control [[the]] flow--.
Claim 7 Ln 6, please amend to --control [[to]] a lower speed--.
Claim 10 Ln 4, please amend to --the at least one auxiliary hydraulic actuator--.
Claim 10 Ln 6, please amend to --and [[the]] a load--.
Claim 10 Ln 7, please amend to --than [[the]] a load on the at least one auxiliary hydraulic actuator--.
Claim 11 Ln 2, 4, 6, please amend to --the at least one auxiliary hydraulic 
Claim 11 Ln 3, please amend to --and [[the]] a combined speed--.
Claim 11 Ln 4-5, please amend to --exceeds [[the]] a maximum speed--.
Claim 11 Ln 6-7, please amend to --at [[the]] a required speed--.
Claim 11 Ln 8, please amend to --below the maximum speed of the pump/motor--.
Claim 12 Ln 4-5, please amend to --but [[the]] a lower speed--.
Claim 12 Ln 5-6, please amend to --than [[the]] a demand speed of the at least one hydraulic actuator--.
Claim 12 Ln 9-10, please amend to --the at least one auxiliary hydraulic actuator--.
Claim 14 Ln 4-5, please amend to --which the [[main]] hydraulic lifting actuator--.
Claim 14 Ln 5-6, please amend to --at least one auxiliary hydraulic actuator--.
Claim 14 Ln 13, please amend to --channeling the hydraulic power P1 directly--.
Claim 14 Ln 15-16, please amend to --the hydraulic power P1 from--.
Claim 15 Ln 3-4, please amend to --in [[the]] a regeneration mode--.
Claim 17 Ln 4-5, please amend to --the at least one auxiliary hydraulic actuator--.
Claim 18 Ln 3-4, please amend to --control [[the]] a lower speed--.
Claim 20 Ln 3-4, 5-6, please amend to --the at least one auxiliary [[cylinder]] actuator wherein--.
Claim 21 Ln 4, 7, 7-8, please amend to --the at least one auxiliary hydraulic 
Claim 21 Ln 9-10, please amend to --than [the]] a load on the at least one auxiliary hydraulic actuator--.
Claim 22 Ln 2, please amend to --prioritizing [[the]] an operation--.
Claim 22 Ln 3, 7, 8-9, please amend to --the at least one auxiliary hydraulic actuator--.

Claim 22 Ln 9, please amend to --the [[maximum]] speed range of--.
Claim 23 Ln 2, please amend to --channeling [[the]] hydraulic flow--.
Claim 23 Ln 5-6, please amend to -- the at least one auxiliary hydraulic actuator--.
Claim 23 Ln 5, please amend to --in [[the]] a drive mode--.
Claim 23 Ln 8, please amend to --but [[the]] a lowering speed--.
Claim 23 Ln 9, please amend to --than [[the]] a demand speed of the at least one auxiliary hydraulic actuator--.
Claim 24 Ln 14-15, please amend to --actuator, [[the]] an induced pressure--.
Claim 24 Ln 16-17, please amend to --to [[the]] a demand pressure--.
A thorough review should be made throughout the claims for consistency regarding the terms ‘hydraulic lifting actuator’, ‘at least one auxiliary hydraulic actuator’ .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 Ln 4-5 cites the limitation "the pump/motor”.  This limitation lacks antecedent basis and it is unclear to which previous limitation it is referring.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the pump[[/motor]]--.  Claims 10 and 11 also state ‘the pump/motor’.
Claim 10 is rejected for its dependence upon claim 9.
Claim 11 cites the limitation "the combined speed of the hydraulic lifting actuator and auxiliary hydraulic actuator exceeds the maximum speed of the pump/motor…the required speed ”.  The language is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  It is unclear 
Claim 15 Ln 3 cites the limitation "drive a pump/motor”.  Claim 14 Ln 7 previously stated ‘a pump’ and it is unclear if this device is in addition to or the same as the pump of claim 14.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --drive the pump as a pump/motor--.
Claim 16 cites the limitation "channeling excess hydraulic flow… directly to a reservoir tank such that it avoids the hydraulic pump/motor reservoir tank”.  It is unclear what is meant by this term.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --channeling excess hydraulic flow… directly to a reservoir tank such that it avoids the [[hydraulic]] pump/motor 
Claim 22 cites the limitation "allowed said prioritized operation to continue at the required speed and …the other to reduce the combined speed to a level equal to or below the speed range of the pump/motor”.  The language is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  It is unclear how a combined speed of two or more actuators (for 
Claims 17-21 and 23 are rejected at least for their dependence upon claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baginski; Ralf et al. US 5649422 A, hereinafter Baginski.
Regarding claims 1, 14 and 24, Baginski discloses (Fig. 1) a hydraulic system for a load handling vehicle, the system comprising 
a hydraulic lifting actuator (20) arranged and configured to operate in a load lifting mode (Col 8 Ln 51-53) and a load lowering mode in which the main hydraulic actuator provides hydraulic power P1 to the hydraulic system (Col 2 Ln 28-30 discloses providing power to system, fundamentally the pressure and flow supplied by the lifting actuator has an associated power P1); 
at least one auxiliary hydraulic actuator (22) which, when operated, has a 
a hydraulic pump (12) arranged to direct hydraulic power to the hydraulic lifting actuator and the at least one auxiliary hydraulic actuator (Col 4 Ln 30-32); 
wherein the hydraulic system is configured such that when 
the hydraulic lifting actuator is in the load lowering mode (Col 2 Ln 28-30) and 
it is required to simultaneously actuate the at least one auxiliary hydraulic actuator (Col 2 Ln 28-30) 
P1 is greater than or equal to P2 (Col 2 Ln 30-31 discloses a situation whereby P1 is greater than P2, and excess is dumped to tank), 
hydraulic power may be channelled directly to the at least one auxiliary hydraulic actuator from the hydraulic lifting actuator such that the at least one auxiliary hydraulic actuator is directly actuated by the hydraulic power from the hydraulic lifting actuator (Col 5 Ln 11-22). 
Regarding claim 2, Baginski discloses (Fig. 1) the hydraulic pump is a hydraulic pump/motor and is arranged receive hydraulic power from the hydraulic lifting actuator when the hydraulic lifting actuator is in the load lowering mode (Col 4 Ln 35-52). 
Regarding claim 3, Baginski discloses (Fig. 1) a motor/generator (10) and an electrical storage device (“battery”, Col 4Ln 52), and the motor/generator is connected to the hydraulic pump/motor such that 
in a drive mode the motor/generator operates as a motor to provide power 
in a regeneration mode the pump/motor operates as a motor and drives the motor/generator to operate as a generator to generate electricity that is supplied to the energy storage device (Col 4 Ln 35-52). 
Regarding claims 4 and 15, Baginski discloses (Fig. 1) the hydraulic system is configured such that when the hydraulic lifting actuator is in the load lowering mode and it is required to simultaneously actuate the at least one auxiliary hydraulic actuator, and P1 is greater than P2, the excess hydraulic power not required by the at least one auxiliary hydraulic actuator may be directed to drive the pump/motor in the regeneration mode (Col 4Ln 35-52). 
Regarding claims 5 and 16, Baginski discloses (Fig. 1) the hydraulic system further comprises a reservoir tank (14) and is configured such that when the hydraulic lifting actuator is in the load lowering mode and it is required to simultaneously actuate the at least one auxiliary hydraulic actuator, and P1 is greater than P2 (Col 2 Ln 28-31), and regeneration is not required, the excess hydraulic flow from the hydraulic lifting actuator not required by the at least one auxiliary actuator is channelled directly to the reservoir tank such that it avoids the hydraulic pump/motor (Col 4 Ln 39-40, Col 5 Ln 22-23). 
Regarding claims 6 and 17, Baginski discloses (Fig. 1) the hydraulic system further comprises a reservoir tank (14) and is configured such that when the hydraulic lifting actuator is in the load lowering mode and it is required to simultaneously actuate the at least one hydraulic actuator (Col 2 Ln 28-30), and P1 is less than P2, hydraulic flow from the hydraulic lifting actuator is channelled directly to the reservoir tank such 
Regarding claims 7 and 18, Baginski discloses (Fig. 1) a lifting valve (18) arranged to control the flow of hydraulic fluid to and from the hydraulic lifting actuator (Col 4 Ln 30-36), wherein when the hydraulic flow from the hydraulic lifting actuator is channelled directly to the reservoir tank the lifting valve is operable to variably restrict the flow of fluid to the reservoir tank from the hydraulic lifting actuator to control to lowering speed of the hydraulic lifting actuator (Col 5 Ln 8-17). 
Regarding claims 8 and 19, Baginski discloses (Fig. 1) when the hydraulic lifting actuator is in the load lowering mode and operation of the at least one auxiliary hydraulic actuator is not required, all the hydraulic power P2 is directed to drive the pump/motor in the regeneration mode (Col 2 Ln 8-19 discloses that during a lowering operation, fluid is both supplied to the pump/motor for the regeneration mode simultaneously as being supplied directly (via valve (18)) to the auxiliary actuator (22); a conclusion from that citation is that when there is no auxiliary operation, all fluid is supplied to the pump/motor for the regeneration mode as none is shared with the auxiliary operation)
Regarding claims 9 and 20, Baginski discloses (Fig. 1) when it is required to simultaneously operate the hydraulic lifting actuator in the load lifting mode and operate the at least one auxiliary cylinder, both are driven by the pump/motor which operates as a pump in the drive mode (Col 8 Ln 51-53). 
Regarding claims 12 and 23, Baginski discloses (Fig. 1) when the hydraulic lifting actuator is in the load lowering mode and it is required to simultaneously actuate 
Regarding claim 13, Baginski discloses (Fig. 1) load handling vehicle comprising a hydraulic system according to claim 1 (C3 Ln 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11, 21 and 22  rejected under 35 U.S.C. 103 as being unpatentable over Baginski, in view of WHITE; Nicholas N. et al. US 20180216317 A1, hereinafter White.  Baginski and White are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydraulic systems for load handling vehicles) MPEP2141.01(a) I.
Regarding claims 10 and 21, Baginski discloses (Fig. 1) a lifting valve (18) for controlling flow to and from the hydraulic lifting actuator (Col 4 Ln 30-36) and an auxiliary valve (18) for controlling flow to and from the auxiliary hydraulic actuator (Col 4 Ln 30-36), wherein when the hydraulic lifting actuator and auxiliary hydraulic actuator are being driven by the pump/motor simultaneously (Col 8 Ln 51-53) 
Baginski fails to explicitly state that when the load on the hydraulic lifting actuator is greater than the load on the auxiliary hydraulic actuator the auxiliary valve is throttled to create sufficient backpressure to enable the hydraulic lifting actuator to operate simultaneous with the auxiliary hydraulic actuator. 
White discloses (Fig. 3) a hydraulic system for a load handling vehicle, the system comprising a hydraulic lifting actuator (20) arranged and configured to operate in a load lifting mode [0064] and a load lowering mode [0064]; at least one auxiliary hydraulic actuator (38); a hydraulic pump (32) arranged to direct hydraulic power to the hydraulic lifting actuator and the at least one auxiliary hydraulic actuator [0066]; 
a lifting valve (42a) for controlling flow to and from the hydraulic lifting actuator [0066] and an auxiliary valve (42b) for controlling flow to and from the auxiliary hydraulic actuator [0066], 
wherein when the hydraulic lifting actuator and auxiliary hydraulic actuator are being driven by the pump/motor simultaneously and the load on the hydraulic lifting actuator is greater than the load on the auxiliary hydraulic actuator the auxiliary valve is throttled to create sufficient backpressure to enable the hydraulic lifting actuator to operate simultaneous with the auxiliary hydraulic actuator ([0066] discloses ‘metering’ 
White further discloses that throttling pressure to the auxiliary actuator ensures the proper pressure and flow can be applied to the higher-pressure actuator as well as decrease the overall required pressure of the system [0066].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Baginski, by prioritizing the lifting actuator by throttling the auxiliary valve, as taught by White, for the purpose of ensuring the higher-pressure actuator has the required flow and decreasing the overall required pressure of the system.

Regarding claims 11 and 22, Baginski discloses (Fig. 1), when the hydraulic lifting actuator and auxiliary hydraulic actuator are being driven by the pump/motor simultaneously (Col 8 Ln 51-53).
Baginski fails to explicitly state that when the combined speed of the hydraulic lifting actuator and auxiliary hydraulic actuator exceeds the maximum speed of the pump/motor, operation of one of the hydraulic lifting actuator and auxiliary hydraulic actuator is prioritized and allowed to continue at the required speed while flow to the other is throttled to reduce the combined speed to a level equal to or below the speed range of the pump/motor. 
White discloses (Fig. 3) a hydraulic system for a load handling vehicle, the system comprising a hydraulic lifting actuator (20) arranged and configured to operate in a load lifting mode [0064] and a load lowering mode [0064]; at least one auxiliary hydraulic actuator (38); a hydraulic pump (32) arranged to direct hydraulic power to the 
a lifting valve (42a) for controlling flow to and from the hydraulic lifting actuator [0066] and an auxiliary valve (42b) for controlling flow to and from the auxiliary hydraulic actuator [0066], 
wherein when the hydraulic lifting actuator and auxiliary hydraulic actuator are being driven by the pump/motor simultaneously and the combined speed of the hydraulic lifting actuator and auxiliary hydraulic actuator exceeds the maximum speed of the pump/motor, operation of one of the hydraulic lifting actuator and auxiliary hydraulic actuator is prioritized and allowed to continue at the required speed while flow to the other is throttled to reduce the combined speed to a level equal to or below the speed range of the pump/motor ([0066] (as far as is definite, and interpreted under 112(b) above, providing the throttling enables a prioritized actuator to obtain the flow it requires while operating at an overall required pressure of the system being lower).
White further discloses that throttling pressure to the auxiliary actuator ensures the proper pressure and flow can be applied to the higher-pressure actuator as well as decrease the overall required pressure of the system [0066].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Baginski, by prioritizing the lifting actuator by throttling the auxiliary valve, as taught by White, for the purpose of ensuring the higher-pressure actuator has the required flow and decreasing the overall required pressure of the 

Contact Information
Esders; Hans US 20080152513 A1, and Nissen, Nis-Georg et al. US 20050198950 A1, disclose hydraulic systems for load handling vehicles with regeneration off of lifting actuators.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745